ORDER

Upon consideration of the FAG Kugelfischer Georg Schafer AG et al.’s unopposed motion to sever and voluntarily dismiss appeal 02-1098,
IT IS ORDERED THAT:
(1) The motions are granted. All sides shall bear their own costs in 02-1098.
(2) The United States, SKF USA Inc. et al., INA Walzlager Schaffler KG et ah, and The Torrington Company are requested to inform this court, within 14 days of the date of filing of this order, how they believe appeals 01-1625, 02-1096, -1097, and — 1099 should proceed.
(3) The revised official captions are reflected above.